        Case: 3:18-cr-00152-jdp Document #: 121 Filed: 08/13/19 Page 1 of 4




                                         U.S. Department of )ustice
                                                                                           1   tkphott 60E/251-SI5I
                                         Scolt C. Blader                                          TT't' 608/261-SM6
                                                                           Ad uittistrulitt' F trsintil' 608261-51 8i
                                         United States Attonrcy             Cipil Dilisior Fnsinib 608P54-5721
                                         Westem District of Wisconsirr   Crininal Dn,isrtttt Facsinib 6081251-5031


 Adiress:
 222 lllesl J'Yo sh i ngt o n Aoc u t'
                                    u



 Suitc 700
 lvlniisrt t, lViscolsirt 53703
          t




                                                    August 9,2019

Attorney Joseph Bugnt
Federal Defender Services of Wisconsin, Inc.
22East Mifflin Street, Suite 1000
Madison, WI53703

              Re:        United Stntes p. lerenry l. Rynn
                         Case No. 18-cr-00152-jdp

Dear.Attorney Bugni:

        This is the proposed plea agreement between the defendant and the United
States in this case.

        1. The defendant agrees to plead guilty to Count 2 of the superseding
indichnent in this case. This count charges a violation of Title L8, United States Code,
Sections 831(a)(1)(B) and (a)(8), which carries maximum penalties of 20 years in prison,
a 9250,000 fine, a three-year period of supervised release, and a $100 special assessment.
In addition to these maximum penalties, any violation of a supervised release term
could lead to an additional term of imprisonment pursuant to 18 U.S.C. $ 3583. The
defendant agrees to pay the special assessment at or before sentencing. The defendant
understands that the Court will enter an order pursuant to 18 U.S.C. S 3013 requiring
the immediate payment of the special assessment. In an appropriate case, the
defendant could be held in contempt of court and receive an additional sentence for
failing to pay the special assessment as ordered by the Court.

              2.
              The defendant acknowledges, by pleading guilty, thathe is giving up the
following rights: (a) to plead not guilty and to persist in that plea; (b) to a jury rial; (c)
to be represented by counsel--and if necessary have the Court aPPoint counsel--at trial
and at every other stage of the hial proceedings; (d) to confront and cross-examine
adverse wibresses; (e) to be protected from compelled self-incrimination; (f) to testify
and present evidence; and (g) to compel the attendance of wihresses.
     Case: 3:18-cr-00152-jdp Document #: 121 Filed: 08/13/19 Page 2 of 4



August 9,2019
Page2


          3.   The defendant acknowledges, after consultation with his attorney, that he
fully understands the extent of his rights to appeal the conviction and sentence in this
case. By his signature below, the defendantknowingly and voluntarily waives all
rights, including those conferred by 18 U.S.C. S 3742, to appeal his conviction and any
sentence of imprisonment of 87 months or less, including any issues with respect to the
calculation of the advisory sentencing guideline range or the reasonableness of the
sentence imposed.

          4.   The defendant understands that upon conviction, if he is not a United
States citizen, he may be removed from the United States, denied citizenship, and
denied future admission to the United States. The defendant nevertheless affirms that
he wants to plead guilty regardless of any removal and immigration consequences that
his plea may entail, even if the consequence is automatic removal from the United
States.

          5.  The United States agrees to recommend that the Court, in computing the
advisory Sentencing Guideline range, and in sentencing the defendant, give the
defendant the maximum available reduction for acceptance of responsibility. This
recommendation is baied upon facts currently known to the United States and is
contingent upon the defendant accepting responsibility according to the factors set forth
in USSG $ 3E1.1. Further, the United States' agreement to recommend a reduction for
acceptance of responsibility is also based on the defendant providing a full and truthful
accounting in the required financial statement. The United States is free to withdraw
this recommendation if the defendant has previously engaged in any conduct which is
unknown to the United States and is inconsistent with acceptance of responsibility, or if
he engages i. *y conduct between the date of this plea agreement and the sentencing
hearing which is inconsistent with acceptance of responsibility. This recornmendation
is contingent on the defendant signing this plea letter on or before August 12,2019.

       6. Pursuant to Rule ff (c)(f)(C) of the Federal Rules of Criminal Procedure,
and based on an individualized assessment of the defendant and the factors set forth in
18 U.S.C. $ 3553(a), the parties agree that a sentence of time served as of the date of
sentencing is the appropriate disposition of the case, and understand that if the Court
accepts this plea agreement the Court will be bound by this recommendation. If the
Court rejects the plea agreement and declines to impose a sentence of time served
consistent with the recommendation, either party may withdraw from the plea
agreement The parties are free to argue for or agairut the imposition of a term of
supervised release.

       7. The United States agrees that this guilty plea will completely resolve all
possible federal ciminal violations that have occurred in the Western District of
     Case: 3:18-cr-00152-jdp Document #: 121 Filed: 08/13/19 Page 3 of 4



August 9,2079
Page 3


Wisconsin provided that both of the following conditions are meh (a) the criminal
conduct relates to the conduct described in the superseding indictment; and (b) the
criminal conduct was known to the United States as of the date of this plea agreement.
This agreement not to prosecute is limited to those types of cases for which the United
States Attorney's Office for the Western Dishict of Wisconsin has exclusive decision-
making authorify. The defendant also understands that the United States will make its
full discovery file available to the Probation Office for its use in preparing the
presentence report. The United States also agrees to move to dismiss the remaining
count of the superseding indictment at the time of sentencing.

         8.     The defendant agrees to complete the enclosed financial statement and
return it to this office within one week of the guilry plea hearing. The defendant agrees
that this financial statement will be a full and truthful accounting, including all
available supporting documentation. The defendant also authorizes the U.S. Attorney's
Office to run the defendant's credit report. The defendant also agrees that the probation
office may disclose to the United States the net worth and cash flow statements to be
completed by the defendant in connection with the preparation of the presentence
repor! together with all supporting documents. Finally, the defendant understands, as
set forth in Paragraph 5 above, that the United States' agreement to recommend a
reduction for acceptance of responsibilify will be based, in part, on the defendant's full
and truthful accounting.

         9.   In the event of an appeal of the sentence, by either party under the terms
of this agreement in paragraph 3, the United States reserves the right to make
arguments in support of or in opposition to the sentence imposed by the Court.

         10.   Other than set forth in this plea agreement sentencing discussions are not
part of the plea agreement. The defendant should not rely upon the possibiliry of a
particular sentence based upon any sentencing discussions between defense counsel
and the United States.

       11. If your understanding of our agreement conforms with mine as set out
above, would you and the defendant please sign this letter and return it to me. By his
signature below, the defendant acknowledges his understanding that the United States
has made no promises or guarantees regarding the sentence which will be imposed,
other than what is contained in this plea agreement. The defendant also acknowledges
his understanding that the Court is not required to accept any recommendations which
rnay be made by the United States and that the Court can impose any sentence up to
and including the maximum penalties set out above.

         12.   By your signatures below, you and the defendant also acknowledge that
    Case: 3:18-cr-00152-jdp Document #: 121 Filed: 08/13/19 Page 4 of 4




August 9,20L9
Page 4


this is the only plea agreement in this and that the plea dated August 7,2019, has been
withdrawn.


                                            Very truly yours,

                                            SCOTT C. BLADER




 glttleYl
                                     W      Assistant United States Attorney




Date                                        REBECCA MAGNONE
                                                            '
                                            Trial Attorney
                                            Na tional Security Division




                                   /firyt5o^te


  ,,tr-,/A                                   %-t-bL\
IEREMY ]. RYAN                              Date
Defendant


Enclosure
